          Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 1 of 6
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 3, 2021
BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


        Re:      United States v. Michael Paulsen, 19 Cr. 660 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter in advance of defendant Michael Paulsen’s
sentencing, scheduled for September 9, 2021. On March 23, 2021, the defendant pled guilty to
one count of conspiring to distribute and possess with the intent to distribute oxycodone, in
violation of Title 21, United States Code, Sections 841(b)(1)(C) and 846. The defendant owned
and operated a pharmacy which he used to divert large quantities of oxycodone for resale,
funneling pills onto the streets of his local neighborhood and to addicted users. He enlisted others
into his scheme—directing that certain individuals provide him with fraudulent prescriptions and
that others assist him in filling out the prescriptions despite not having the necessary authority as
pharmacists. He did so for his own financial gain and to evade detection by law enforcement. The
Government respectfully submits, for the reasons set forth below, that a sentence within the
applicable United States Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) range should be
imposed in this case.

   I.         Offense Conduct

       In 2018, the Drug Enforcement Administration (“DEA”) and New York City Police
Department (“NYPD”) began investigating the defendant’s unlawful diversion of tens of
thousands of oxycodone pills. (See Pre-Sentence Report, dated June 3, 2021 (“PSR”) ¶ 10). At
the time, the defendant owned and operated a pharmacy (the “Pharmacy”) in Staten Island, New
York which he used to illegally sell the oxycodone pills.

        The distribution of oxycodone, a highly addictive, narcotic-strength opioid used to treat
severe and chronic pain conditions, is heavily regulated. Prescriptions for oxycodone cannot
exceed a 30-day supply and cannot allow for “refills.” A patient who has exhausted their initial
prescription must see a treating physician again each month and be re-evaluated before obtaining
a new prescription from the doctor. To curb any potential for abuse, pharmacies are required to
track and report all prescriptions filled for oxycodone, and by law, no patient is supposed to be
          Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 2 of 6

 September 3, 2021
 Page 2

able to fill a prescription for oxycodone more than once every 30 days, even if written by a different
doctor.

        In part because they are so highly addictive and heavily regulated, the ability to fill
oxycodone prescriptions and supply oxycodone pills has enormous value to drug dealers.
Oxycodone prescriptions can be filled at virtually any pharmacy and the oxycodone tablets can
then be resold on the street for thousands of dollars. Thirty-milligram oxycodone pills, which are
popular among street-level drug dealers, have a street value of approximately $30 per pill in New
York City, with prices ranging even higher in other parts of the country. A single thirty-day
prescription for 180 thirty-milligram pills of oxycodone could net a street-level dealer in New
York City $5,400 in cash or more.

        At the time of the investigation in this case, the Pharmacy was receiving oxycodone pills
and was supplied by the Rochester Drug Co-Operative Inc. (“RDC”), a wholesale distributor of
pharmaceutical products. (Id. ¶¶ 13-14). In April 2019, several months before the defendant was
charged in this scheme, RDC entered a deferred prosecution agreement with the Government upon
admitting that between January 2012 and March 2017 it had “distributed controlled substances to
pharmacies that it knew were dispensing controlled substances for illegitimate purposes, and to
pharmacies that it should reasonably have known and intentionally avoided confirming were
dispensing controlled substances for illegitimate purposes.” United States v. Rochester Drug Co-
Operative, 19 Cr. 290 (NRB) (S.D.N.Y. Apr. 23, 2019), ECF No. 5 (Deferred Prosecution
Agreement), Ex. C ¶ 4. RDC distributed controlled substances to pharmacies even after identifying
“red flags” of diversion and frequently brought on pharmacy customers that had been terminated
by other distributors. (PSR ¶ 14).

         Over the course of more than three years, from the time that he opened the pharmacy in
March 2016 up until August 2019, the defendant ordered more than 170,000 oxycodone pills from
pharmaceutical suppliers. The defendant recorded that he only dispensed approximately 62,000—
or slightly more than one-third—of the oxycodone pills to customers who had a prescription. The
defendant distributed the remaining amount—approximately 108,000 oxycodone pills—to the
Pharmacy’s customers who either did not have a prescription or had a fraudulent prescription. The
defendant knew that many of the individuals to whom he was selling the oxycodone pills had no
legitimate medical need for oxycodone and instead intended to resell at least a portion of those
pills in street-level sales to pay off their mortgages and other bills. (Id. ¶¶ 14-17).

        During this period, the defendant himself was not a registered pharmacist authorized to
dispense controlled substances in New York State. The defendant had a pharmacist on staff in
name only and at least one additional low-level employee. The defendant forged the pharmacist’s
signature and utilized the pharmacist’s identity to secure oxycodone pills. In May 2019, when the
defendant believed that the Pharmacy was being audited by his pharmaceutical supplier, the
defendant directed at least one customer to obtain and provide the defendant with fraudulent
prescriptions for oxycodone in an attempt to ensure that the defendant’s illegal activities would
not be detected. (Id. ¶¶ 14-19).

                                                  2
             Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 3 of 6

    September 3, 2021
    Page 3

        On September 12, 2019, the defendant was charged in an indictment (the “Indictment”)
with three counts: (1) from March 2016 through September 2019, conspiring to distribute and
dispense and possess with the intent to distribute and dispense outside the scope of professional
practice and not for a legitimate medical purposes, mixtures and substances containing a detectable
amount of oxycodone, in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846 (Count One); (2) from
April 2019 through July 2019, executing a scheme to defraud a health care benefit program and
obtain, by means of false and fraudulent pretenses, money and property owned by a health care
benefit program, in violation of 18 U.S.C. § 1347 (Count Two); and (3) from April 2019 through
July 2019, filling fraudulent and medically unnecessary prescriptions for oxycodone and other
substances, obtaining reimbursement from health insurance plans, including Medicaid and
Medicare, which were transferred through offices in Manhattan, New York for the substances
dispensed to the beneficiaries, and paying “kickbacks” to the beneficiaries to induce them to obtain
substances from the Pharmacy, in violation of 42 U.S.C. § 1320a-7b(b)(2)(B) (Count Three).

      II.     The Defendant’s Plea and Applicable Guidelines Range

        On March 23, 2021, the defendant pled guilty, pursuant to a plea agreement, to Count One
of the Indictment. (Id. ¶ 4). The parties’ plea agreement stipulated that the defendant’s base
offense level was 34 and that a two-level enhancement applied because the defendant abused a
position of trust or used a special skill, as the owner and operator of a pharmacy. The parties
further agreed that, if the defendant clearly demonstrated acceptance of responsibility, the
defendant would qualify for an additional three-level reduction, resulting in a total offense level
of 33. The plea agreement also stipulated that the defendant was in Criminal History Category I
and that, as a result, his applicable Guidelines range was 135 to 168 months’ imprisonment (the
“Guidelines Range”). (Id. ¶ 7).

       On July 9, 2021, the Probation Office issued its final Presentence Report, which noted that
the defendant’s total offense level should include an additional two-level reduction because the
defendant met the criteria set forth in Section 5C1.2(a)(1)-(5) of the United States Sentencing
Guidelines. The Government has confirmed that the defendant is eligible for the two-level
reduction, which would result in a total offense level of 31 and a resulting Guidelines range of 108
to 135 months’ imprisonment. 1 (Id. ¶ 89). The Probation Office recommends that the defendant
be sentenced to 48 months’ imprisonment. (Id. at 23).

      III.    Applicable Law

        Although United States v. Booker, 543 U.S. 220, 264 (2005), held that the Guidelines are
no longer mandatory, it also held that district courts must “consult” the Guidelines and “take them
into account” when sentencing. As the Supreme Court stated, “a district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range,” which “should
be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007).

1
 The Government nonetheless stands by its agreement to a stipulated Guidelines range of 135 to
168 months’ incarceration.
                                             3
          Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 4 of 6

 September 3, 2021
 Page 4


        After performing that calculation, a sentencing judge must consider seven factors outlined
in Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant,” (2) the four legitimate purposes of sentencing,
as set forth below, (3) “the kinds of sentences available,” (4) the Guidelines range itself, (5) any
relevant policy statement by the Sentencing Commission, (6) “the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found guilty of similar
conduct,” and (7) “the need to provide restitution to any victims.”                        18 U.S.C.
§ 3553(a)(1)-(7); see Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

               (A) to reflect the seriousness of the offense, to promote respect
                   for the law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant;
                   and
               (D) to provide the defendant with needed educational or
                   vocational training, medical care, or other correctional
                   treatment in the most effective manner.

   18 U.S.C. § 3553(a)(2).

   IV.     Discussion

        A sentence within the Guidelines range is appropriate in this case to reflect the seriousness
of the offense, to promote respect for the law, to provide just punishment, to afford adequate
deterrence to this defendant and other similarly situated individuals, and to protect the public from
further crimes of the defendant. See 18 U.S.C. § 3553(a)(2)(A)-(C).

        First, a sentence within the Guidelines Range is appropriate in light of the seriousness of
the instant offense. See 18 U.S.C. § 3553(a)(2)(A). The defendant owned and operated a
pharmacy that he used for illegitimate means. He abused that role to unlawfully divert thousands
of oxycodone pills to individuals who were desperate to feed their addictions or to pay their bills.
These were not isolated incidents; they occurred over more than three years. The defendant had
ample time to reflect on his conduct and instead made a conscious decision day in and day out to
use his pharmacy for illicit purposes in order to make some additional money. And the defendant
played a crucial role in this scheme: he forged the pharmacist’s signature on documents, had access
to the supplies of oxycodone, directed individuals about how they could obtain that oxycodone by
getting fraudulent prescriptions, and took steps to try to conceal his activity from law enforcement
by having prescriptions that he would enter into his database despite knowing that they were
fraudulent.

                                                  4
           Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 5 of 6

    September 3, 2021
    Page 5

         Second, a sentence in the Guidelines Range is necessary to afford adequate deterrence and
protect the public from future crimes committed by the defendant. See 18 U.S.C. § 3553(a)(2)(B),
(C). The defendant conspired to sell a very dangerous and highly addictive substance. Oxycodone
addiction is an epidemic sweeping this country. The defendant operated the Pharmacy with a
federal license to distribute controlled substances and repeatedly violated regulations as the owner
of the Pharmacy and functioned as a pharmacist for the customers even though he was not a
licensed pharmacist. A significant sentence is necessary to send a clear message to others who
would consider distributing oxycodone that such destructive conduct, which threatens lives every
time it is unlawfully sold, will be met with very serious consequences.

        Third, the defendant’s history and characteristics militate in favor of a Guidelines sentence.
It bears emphasis: the defendant fraudulently held himself out to others as a pharmacist, using his
position of trust to distribute thousands of highly addictive and deadly drugs. He assumed
responsibilities to serve his community. The defendant undermined those responsibilities through
his conduct here. The testaments to the defendant’s character, as set forth in the defense
submission (see Def. Submission Ex. C), highlight many positive traits, but they also demonstrate
a plain truth: the public and the defendant’s family deserved more from a man of the defendant’s
potential. The defendant may be a first-time offender whose record reflects no previous
misconduct, but the Guidelines take this into account when calibrating the level of punishment
applicable to first-time offenders. More than a history of law-abiding behavior is required to
support a variance from the Guidelines range of the sort sought by the defendant. 2

        Fourth, the Government acknowledges that the defendant should be credited for his early
acceptance of responsibility and willingness to proffer with the Government. But the applicable
Guidelines range already accounts for these factors by downwardly adjusting the defendant’s total
offense level by five levels. (PSR ¶¶ 31, 37-38). It is inaccurate, moreover, for the defendant to
suggest that the Government’s knowledge of the quantity of oxycodone distributed by the
defendant “stems not from the government’s prior investigation of [the defendant] but from his
estimates of oxycodone illegally dispensed as set forth in proffer sessions.” (Def. Submission at
4 (emphasis added)). To the contrary, the Government agreed to stipulate that the defendant
conspired to illegally distribute a quantity of oxycodone that was no more than what the defendant
had already admitted to conspiring to distribute during proffers. Prior to the defendant ever having
met with the Government, the Government had already investigated his conduct through
surveillance, controlled buys, judicially authorized interceptions of communications, relying on

2
  The defendant notes that certain aggravating factors do not exist in this case. (See Def.
Submission at 9). But the Guidelines range already takes into account that fact, including that
there were no “firearms, or violence of any kind” involved in the offense or death resulting from
the defendant’s distribution of controlled substances. See, e.g., U.S.S.G. § 2D1.1(a)(1) (base level
offense for offense of conviction establishing that death or serious injury resulted); § 2D1.1(b)(1)
(use of a dangerous weapon); § § 2D1.1(b)(2) (use of violence or threats of violence). Put
differently, the absence of these factors does not render this case “apart from the heartland” but
squarely within it. The presence of those factors would only be cause for the Guidelines and the
Court to treat this case as above and beyond the heartland.
                                                  5
             Case 1:19-cr-00660-PAC Document 43 Filed 09/03/21 Page 6 of 6

    September 3, 2021
    Page 6

confidential sources, and a host of other investigative techniques. The Government therefore
already had identified a quantity of oxycodone that the defendant had agreed to distribute illegally.
It is simply not the case that “in a sense, Mr. Paulsen’s effort . . . to cooperate with the government
worked to his great disadvantage.” (Def. Submission at 4 (emphasis added).) There is, instead,
“no” sense in which the defendant’s effort to cooperate disadvantaged him at sentencing. 3

         In sum, the defendant used his pharmacy to profit from illegal narcotics sales. He abused
his position of trust and played an essential role in diverting thousands of addictive oxycodone
pills, fully aware that they were destined for re-sale. Without the defendant, the conspiracy would
have been lacking in its essential element—the oxycodone it distributed. For that, the defendant
should receive a sentence within the applicable Guidelines Range.


      V.      Conclusion

       For the foregoing reasons, the Government respectfully requests that the Court impose a
sentence within the applicable Guidelines Range.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York


                                                   By: ___/s/________________________
                                                       Elinor L. Tarlow / Daniel Wolf
                                                       Assistant United States Attorney
                                                       (212) 637-1036


cc:        Defense counsel (by ECF)




3
  In connection with the defendant’s proffers, the defendant states that “[a]t no time did the
government believe that he lied, misstated relevant or material facts or omitted such facts.” (Def.
Submission at 4). To date, the Government has never taken such a comprehensive position—and
takes no position here—as to the defendant’s veracity. The Government instead has maintained
that even if the information proffered by the defendant were true, it could not ever put the defendant
in a position to offer “substantial assistance” to the Government.
                                                    6
